 Case 4:19-cv-04103-SOH Document 27              Filed 09/21/20 Page 1 of 1 PageID #: 90



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


TERRI DEVLIN                                                                      PLAINTIFF


v.                                  Case No. 4:19-cv-4103


HEALTHY CONNECTIONS, INC.                                                       DEFENDANT


                                           ORDER

       Before the Court is a Joint Stipulation of Dismissal With Prejudice. ECF No. 26. The

parties stipulate that Plaintiff’s claims against Defendant should be dismissed with prejudice.

Thus, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff’s complaint is

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 21st day of September, 2020.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
